Citation Nr: 0508208	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of left 
wrist laceration with nerve and tendon damage, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).
  
The veteran's left wrist is rated on the basis of impairment 
of the ulnar nerve.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2004); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The veteran's 
service-connected injury is described as a "laceration."  
The April 1985 VA examination report indicates the presence 
of a scar as a result of the wrist laceration.  There are, 
however, no documented medical findings associated with the 
criteria for rating this residual.  See Beverly v. Brown, 9 
Vet. App. 402 (1996).  VA must conduct an examination to 
determine the current severity of any residual scarring at 
the laceration site, and this should be accomplished on 
remand.


Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for appropriate VA 
examination of his left wrist.  Any indicated 
tests, including neurological studies, should 
be accomplished.  The claims file must be 
made available to the examiner; the examiner 
should indicate in the examination report if 
the claims file was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected left wrist laceration with nerve 
and tendon damage, to include any scars and 
neurological residuals.  

The examiner should describe in detail the 
veteran's scar.  The examiner should also 
discuss the extent, if any, of paralysis of 
the nerves involved.

The examiner should note the range of motion 
for the left wrist, including pronation and 
supination.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left wrist is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

Further, the examiner is requested to provide 
a full description of the effects of the 
veteran's service-connected disability upon 
his ordinary activity, including employment.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

2.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 
(1994), both the old and revised versions of 
38 C.F.R. § 4.118, if applicable; and 
38 C.F.R. § 3.321(b)(1); and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



